DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Winter in view of Abraham, Siddall and Ali does not disclose the communication module wherein the communication module supplies the meter with energy using one of said first and second communication interfaces. Examiner respectfully disagrees. First of all, Winter in view of Abraham, Siddall and Ali clearly teaches the same concept as presented by the Applicant in his claims. Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein the term “energy” is a broad term that falls under the interpretation of many definitions, especially in the art of metering. Within the same field of endeavor, Ali discloses the meter interface unit (MIU) 10 technically equivalent to the communication module and the meter encoder 12 technically equivalent to the meter, wherein the MIU 10 includes power management circuitry 26 functionally interposing microcontroller 18 and meter encoder 12 as shown in figure 1 (fig 1:26, col 4 ln 59-61, col 5 ln 9-20: wherein the MIU comprises a communication interface that comprises a power manage 26 providing power and energy to the meter 12). Further, Ali discloses the power management circuitry 26 is configured to step-up the voltage level V.sub.BAT to the higher voltage level needed by encoder 12. In addition, power management circuitry 26 is operative to supply power to meter encoder 12 only at selected times when usage information needs to be obtained.  As such, battery life is greatly extended over what would be the case if power were supplied to meter encoder 12 at all times. In addition, power management circuitry 26 functions to provide power to meter encoder 
Therefore, Examiner maintains his rejection.


/AMINE BENLAGSIR/               Primary Examiner, Art Unit 2685